Citation Nr: 0725896	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for prostate cancer prior to June 25, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York.  


FINDING OF FACT

The veteran's initial claim for service connection for 
prostate cancer was received by VA on June 25, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to June 25, 
2004, for a grant of service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West Supp. 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a presumptive basis shall be the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the 
form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 
Supp. 2007).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.

The United States Court of Appeals for Veterans Claims 
(Court) has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report "does 
not establish an intent on the part of the veteran" to seek 
service connection for that disorder.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The effective date of service 
connection cannot be based on the date of the earliest 
medical evidence demonstrating a causal connection.  It must 
be based on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).

The veteran's main contention is that his effective date for 
service connection for prostate cancer should be the date he 
was informed that his prostate biopsy was positive for 
cancer, which he has identified as October 14, 2003.  The 
records include a VA cystoscopy and a prostate biopsy report 
from the Northport, New York, VA Medical Center dated October 
14, 2003.  A subsequent, November 13, 2003, VA treatment note 
includes a diagnosis of prostate cancer.  This document is 
the earliest clinical confirmation that the veteran has this 
condition.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is charged with constructive possession of VA Medical 
Center records.  Hence, the aforementioned VA surgical and 
other treatment reports were part of the record on appeal on 
the date they were generated even if the RO had not actually 
received them at that time.

That notwithstanding, not one of the aforementioned October 
or November 2003 VA records, nor any medical evidence prior 
to March 2005, even suggests a request for a determination of 
entitlement, or evinces a belief in entitlement, to service 
connection for prostate cancer.  The Board is unable to 
divine a claim where none exists.  As noted above, the 
earliest claim for service connection for prostate cancer was 
received at the RO on June 25, 2004.

In March 2005, the RO received a Northport, New York, VA 
Medical Center document, written by the same VA surgeon who 
had conducted the cystoscopy and prostate biopsy in October 
2003.  This VA medical record was created on March 23, 2005.  
Its author stated that at the time of the diagnosis soon 
after the October 2003 surgical procedure, he recalled a 
conversation with the veteran about his eligibility for 
presumptive service connection for prostate cancer as a 
result of his exposure to Agent Orange in Vietnam.  He 
furthermore opined that in his opinion the veteran may have 
delayed applying for service connection because of incorrect 
information he, the VA surgeon, gave the veteran, to the 
effect that he actually was not entitled to service 
connection for prostate cancer based on exposure to Agent 
Orange in Vietnam.

The March 2005 VA surgeon's letter is clearly an informal 
written communication attesting to the veteran's prior 
interest in applying for service connection.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a); Rodriguez.  As noted above, however, 
Lalonde holds that the effective date of service connection 
must be based on the date that the application upon which 
service connection was eventually awarded was filed.  The 
date that the VA surgeon's opinion letter favorable to the 
veteran's claim was filed was March 23, 2005, the date it was 
written, and as such, constructively in the RO's possession 
under Bell.  A sympathetic reading of the March 2005 letter 
is beside the point.  Entitlement could not have arisen in 
October 2003 on account of such written evidence not filed 
until March 2005.

The veteran first submitted a claim for service connection 
for prostate cancer on June 25, 2004.  An October 14, 2003 VA 
surgical report indicated possible carcinoma of the prostate, 
which was thereafter confirmed.  In a case such as this, 
where the claim was received more than one year after 
separation from service in 1971, the effective date shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(ii).  Even assuming arguendo that entitlement 
arose, as claimed, on October 14, 2003, the claim was not 
received until June 25, 2004.  Hence, June 25, 2004 is the 
proper effective date.

Therefore, the claim is denied.

The Board is cognizant that a VA surgeon has written that he 
misinformed the veteran regarding the filing of his 
application for service connection.  That fact alone, 
however, is insufficient to confer eligibility for an 
effective date prior to June 25, 2004, for service connection 
for prostate cancer.  While arguably harsh, the Court, 
relying on precedent handed down by the United States Supreme 
Court, has held that "[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in March 2005 
statement of the case of the information and evidence needed 
to substantiate and complete the claim.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

ORDER

Entitlement to an effective date prior to June 25, 2004, for 
service connection for prostate cancer, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


